DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 10 objected to because of the following informalities: “the second adhesion layers,” appears to be intended as “the second adhesion layer.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims -10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations “any metal bump comprised in the first semiconductor chip,” is unclear as to how it is related to “a first semiconductor chip comprising metal bumps.” Specifically, it is unclear if the latter “metal bump” is required to be one of the previously recited metal bumps or if it is an additional metal bump. 
Regarding claims 1-6, the limitation “the first adhesion layer,” is unclear as to how it is related to the “plurality of first adhesion layers.”
Regarding claims 1 and 3-6, the limitation “the metal bumps” is unclear as to which metal bumps it refers. Specifically, claim 1 recites “a first semiconductor chip comprising metal bumps” and “any metal bump comprised in the first semiconductor chip,” and it is unclear if “the metal bumps” includes the metal bumps of the first and/or second recitation.
Note the dependent claims necessarily inherit the indefiniteness of the claims on which they depend.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kusanagi (US 2014/0027904; herein “Kusanagi”).
Regarding claim 1, Kusanagi discloses in Figs. 2, 3, 4E and related text semiconductor device comprising:
a wiring substrate (300, see [0071]) comprising pads (217, see [0074]) electrically connected to wires (215, see [0050] and Fig. 1) provided on an insulating substrate (213, see [0050]), and a first insulant (2318, see [0050]) provided between the pads;
a first semiconductor chip (203, see [0073]) comprising metal bumps (225, see [0074]) respectively connected to the pads on the wiring substrate on a first face facing the wiring substrate;
a plurality of first adhesion layers (227, see [0075]) provided between the first insulant and the first semiconductor chip and adhering the wiring substrate and the first semiconductor chip to each other; and
an insulating resin (211/241, see [0076]/[0111]) covering peripheries of the first adhesion layer and the metal bumps between the wiring substrate and the first semiconductor chip, and a structure on the wiring substrate; wherein
at least one of the first adhesion layers is closer to a center of the first semiconductor chip than any metal bump comprised in the first semiconductor chip (at least one 227 is closer to a center than, e.g., top left 225; note that “any” is interpreted as, e.g., “one or some”);
at least one of the first adhesion layers is closer to an outer edge of the first semiconductor chip than any metal bump comprised in the first semiconductor chip (at least one 227 is closer to the left outer edge than, e.g. top left 225).
Regarding claim 5, Kusanagi further discloses wherein the first adhesion layer (227) is placed away from the metal bumps (225).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusanagi as applied to claim 1 above, and further in view of Ishizuki (JP 2007-324418; herein “Ishizuki” and using machine translation previously provided).
Regarding claims 2-4, Kusanagi further discloses the wiring substrate comprises glass epoxy (see [0050]), the first semiconductor chip comprises silicon (see [0055]), the first insulant comprises solder resist (see [0050]), and the metal bumps comprise copper (see [0058]), but does not explicitly disclose 
wherein the first adhesion layer has a thermal expansion coefficient larger than those of the wiring substrate and the first semiconductor chip;
 wherein the first adhesion layer has an elastic modulus lower than those of the first insulant and the metal bumps.
In the same field of endeavor, Ishizuki teaches in Fig. 1b and related a semiconductor device comprising a first adhesion layer (4, see [0032]), wherein the first adhesion layer comprises polyimide polymer (see [0068]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kusanagi by having the first adhesion layer comprising polyimide polymer, as taught by Ishizuki, in order to achieve an improved connection structure and reliability from damage due to stress or short circuit (see Ishizuki [0003] and [0011] at least). The limitations “wherein the first adhesion layer has a thermal expansion coefficient larger than those of the wiring substrate and the first semiconductor chip; wherein the first adhesion layer has an elastic modulus lower than those of the first insulant and the metal bumps,” are therefore taught by the combination of the wiring substrate and first semiconductor chip materials, as shown by Kusanagi, and the first adhesive layer material, as shown by Ishizuki. It is noted that the materials disclosed by the prior art are the same as the exemplary materials disclosed by applicant (see published version of Applicant’s disclosure [0023], [0033], and [0036])), and therefore would be understood to have the same relative thermal expansion coefficients and elastic moduli.
Additionally, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the thermal expansion coefficients and elastic moduli to be a result effective variable affecting the degree and reliability of bonding between elements.  Thus, it would have been obvious to modify the device of Kasunagi to have the thermal expansion coefficients and elastic moduli within the claimed range, i.e. having the proper relative quantities, in order to assure improve reliability of the device in response to stresses, and since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.	
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusanagi as applied to claim 1 above, and further in view of Wada et al. (US 2018/0040525; herein “Wada”).
Regarding claim 6, Kusanagi does not explicitly disclose wherein the first adhesion layer has an adhesive area larger than a contact area between the metal bumps and the pads.
In the same field of endeavor, Wada teaches in Fig. 1 and related a semiconductor device comprising a first adhesion layer (30, see [0047]), wherein the first adhesion layer has an adhesive area larger than a contact area between the metal bumps (23, see [0044]) and the pads (see Fig. 1(b)-(c) at least).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kusanagi by having the first adhesion layer having an adhesive area larger than a contact area between the metal bumps and the pads, as taught by Wada, in order to improve reliability in response to stress (see Wada [0029] at least). 
Additionally, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the adhesive area (as a function of width) to be a result effective variable affecting the degree and reliability of bonding between elements (see Wada [0051]).  Thus, it would have been obvious to modify the device of Kasunagi to have the area within the claimed range, i.e. having the proper relative quantities, in order to assure improve reliability of the device in response to stresses (see [0051]-[0052]), and since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.	
Claim 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusanagi as applied to claim 1 above, and further in view of Nam et al. (US 2014/0167291; herein “Nam”).
Regarding claims 7-10, Kusanagi does not explicitly disclose 
a second adhesion layer provided on a second face of the first semiconductor chip on an opposite side to the first face; and
a second semiconductor chip provided on the second adhesion layer; 
wherein the first semiconductor chip is a controller chip configured to control the second semiconductor chip, and
the second semiconductor chip is a memory chip;
wherein a plurality of the second semiconductor chips and a plurality of the second adhesion layers are alternately stacked above the first semiconductor chip;
a support member having a third surface facing the wiring substrate and a fourth surface opposing to the third surface, the support member being provided around the first semiconductor chip, 
wherein the second adhesion layers are provided on the fourth surface.
In the same field of endeavor, Nam teaches in Fig. 9 and related text 
a second adhesion layer (54, see [0065]) provided on a second face of the first semiconductor chip (7, see [0065]) on an opposite side to the first face (opposite to face attached to wiring board 3); and
a second semiconductor chip (11, see [0065]) provided on the second adhesion layer; 
wherein the first semiconductor chip (7) is a controller chip configured to control the second semiconductor chip (see [0040]), and
the second semiconductor chip (11) is a memory chip (see [0041]);
wherein a plurality of the second semiconductor chips (e.g. 11, 12, 13, 14, see [0041]) and a plurality of the second adhesion layers (e.g. 54, 55, 56, see [0042, [0049], [0050]) are alternately stacked above the first semiconductor chip;
a support member (50A/50B, see [0065]) having a third surface facing the wiring substrate (3) and a fourth surface opposing to the third surface, the support member being provided around the first semiconductor chip (7), 
wherein the second adhesion layers (54) are provided on the fourth surface.

Response to Arguments
Applicant's arguments filed 8/10/2022 have been fully considered but they are not persuasive.
Applicant argues (pages 5-6) that Kusanagi does not teach or suggest the newly amended claim because Kusanagi shows all of the adhesion layer 227 closer to an outer edge of the chip and no adhesion layer closer to a center of the chip than the bumps 205 of the chip.
In response, the examiner notes that in accordance with MPEP 2111, USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Therefore the claim limitation “any metal bump” has been given its broadest reasonable interpretation.  “Any” is interpreted as, e.g., one or some (see e.g. American Heritage® Dictionary, Collins English Dictionary, or Merriam-Webster dictionary). Just as one would understand the phrase “take any book” to mean, essentially, “take one book,” the claim only requires one metal bump to be in the relative position claimed. Accordingly, Kusanagi teaches the claimed limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cheng et al. (US 2015/0228587) is cited for showing spacer elements situated at the outer edges of the chip (see e.g. Fig. 11).
Hasegawa et al (US 2013/0127048) is cited for showing spacer elements situated at the outer edges of the chip (see e.g. Fig. 20).
Lin et al. (US 2014/0061897) is cited for showing spacer elements situated at a center of the chip (see e.g. Fig. 1).
Wu et al. (US 2013/0043583) is cited for showing spacer elements situated at a center of the chip and at out edges of the chip (see e.g. Fig. 9).
Shen et al. (US 2012/0012985) is cited for showing spacer elements situated at a center of the chip and at outer edges of the chip (see e.g. Fig. 10).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        8/30/2022